DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed 05/14/2021 and claims benefit of 63/079602 (09/17/2020).  Claims 2 and 12 have been canceled by paper dated 11/14/2022.  Claims 1, 3-11 and 13-20 are before the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims under 35 U.S.C. 103 as being unpatentable over Galanis, Tom (US Pat 7183414) and Jain (US Pat9801869) in view of Rivat and Valmier (US PG Pub 20170233354), as stated in paper dated 08/11/2022, has been withdrawn due to the amendments in paper dated 11/14/2022.  

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Dokla in view of Wang, Stachel and Jain (US Patents 9801869 and 9023880).  Crenolanib is taught by Smith and Dokla as being a known compound having TRKA inhibitor activity.  Wang, Stachel and Jain all teach TRKA inhibitors as being able to treat pain.  Jain teaches some salts (see claim 7).  
Jain claim 3 has the treatment of pain using crenolanib in a person having a proliferative disease.  The instant claim 4 has the mg per day of administration which range from 50 to 800 mg per day and smaller amounts up to 500 mg per day. The prior art claim 3 50 to 400 mg per day and up to 500.  Instant claim 5 has the compound is administered continuously, intermittently, systemically or locally while the prior art claim 4 has administration of intermittently, systemically or locally.  Instant claim 6 has wherein the compound is administered orally intravenously or intraperitoneally while the prior art claim 6 has the same administration.   Claim 7 has the compound being administered as a single agent or part of multiple agents being administered which is the same as the prior art claims 10 and 11.  Instant claims 8 and 9 have various salts listed which is the same as prior art claim 7.  It would have been obvious to one of ordinary skill in the art at to use a known TRKA inhibitor crenolanib to treat pain in view of the teachings of Smith and Dokla in view of Wang, Stachel and Jain.  Rationale: The use of a known compound having known activity to treat pain via a known pathway is within the skill of the ordinary artisan.

Claim Rejections - 35 USC § 102
The rejection of claims 3-9 under 35 U.S.C. 102(a)(1) as being anticipated by US Patents 107480086, 9801869 and 9023880 (Jain), as stated in paper dated 08/11/2022, has been withdrawn in view of applicant’s amendments and arguments in paper dated 11/14/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim s 1, 3-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 20220079933 (now allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed application teaches the inhibition or reduction of TRKA tyrosine kinase activity or expression in a subject (claim 1).  Paragraph [0005] of the specification teaches that TRK kinases are involved in a number of processes including pain.  Claim 4 has the use of crenolanib or its salt in various amounts per day.  Claim 5 has different types of administration.  The same drug administered in the same way to a patient to inhibit TRKA that is known to treat pain.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625